PER CURIAM.
Joaquin Morales appeals from the trial court’s denial of his motion for relief pursuant to Florida Rule of Criminal Procedure 3.800. We affirm the denial of his 3.800 motion without prejudice for him to refile his claims in the proper forum. His entitlement to credit for time served after sentencing is a matter for the Department of Corrections, and relief, if any, is properly sought through administrative proceedings, and if necessary, by filing a petition for mandamus naming the Department of Corrections as respondent. Bowles v. State, 647 So.2d 1056 (Fla. 5th DCA 1994).
Affirmed.